Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 - 17 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by Bradley et al (US PGPUB 2004/0107782 Al; hereinafter "Bradley").
 	Regarding Claim 1; Bradley teaches a gas inlet nozzle assembly comprising an inlet (figure 4 inlet 64, also see paragraph 0063) tube (figure 4 tube 63, also see paragraph 0063) having an inlet (64) end and an outlet end (figure 4 outlet tube 66, also see paragraph 0063), a hydrophobic filter (figure 4 hydrophobic filter 24, also see paragraph 0063) removably engageable in the inlet (64) tube (63) through the inlet (64) end, a particulate filter (figure 5 pre-filter 60, also see paragraph 0065) removably engageable in the inlet (64) tube through the inlet (64) end, and a retainer (figures 4 and 5 funnel 62 also see paragraphs 0063 and 0065) lockingly engageable in the inlet (64) end of the inlet (64) tube (63) so as to retain (62) the hydrophobic filter (24) and the particulate filter (60) in the inlet (64) tube (63).  
Regarding Claim 2; Bradley teaches, wherein the retainer (62) is formed separately of the particulate filter (60) and engages in the inlet (64) tube (63) upstream of the hydrophobic and particular filters (24 and 60).  
Regarding Claim 3; Bradley teaches, wherein the retainer (62) is integrated with the particular filter (60).  
Regarding Claim 4; Bradley teaches wherein the retainer (60) includes locking means (figure 4 airlock 48 also see paragraphs 0063, 0065 and 0072 and also figures 5 and 11) which engage with complimentary locking means (48) formed on the inlet (64) tube (63) to locking secure (48) the retainer (62) to the inlet (64) tube (63).  
Regarding Claim 5; Bradley teaches wherein the retainer (62) includes seal means (figure 4 seal 68 seals the sample in the fluid chamber for storage, also see paragraph 0063) which engages with the 
Regarding Claim 6; Bradley teaches, wherein the seal is an O ring (figure 4 O-ring 52 also see paragraph 0063).  
Regarding Claim 7; Bradley teaches, wherein the inlet (64) tube (63) includes a seat (68) on its inner (64) surface proximate the outlet (66) end against which the hydrophobic filter (62) engages.  
Regarding Claim 8; Bradley teaches, wherein the hydrophobic filter (62) includes seal (68) means which engages with the inlet (64) tube (63) to effect a fluid tight seal (68) between the hydrophobic filter (62) and the inlet (64) tube (63) and thereby constrains fluid passing through the inlet (64) assemble to pass through the hydrophobic filter (62).  
Regarding Claim 9; Bradley teaches, wherein the seal (68) means of the hydrophobic filter (62) engages with the seat of the inlet (64) tube (63).  
Regarding Claim 10; Bradley teaches, wherein the hydrophobic filter (62) is mounted in a filter (60) housing (figure 4 fluid chamber 46 also see paragraph 0063) so as to form a hydrophobic filter (24) assembly, a seal (68) being provided on the outer (figure 7 outer skirt 78 also see paragraph 0067) surface (figure 3 that surface is not labeled also see the paragraph 0062) of the filter housing (46) which sealingly engages with the inner surface (figure 3 not labeled) of the inlet (64) tube (63) to effect a fluid tight seal (68) there between and thereby prevent fluid from passing between the housing (46) and the inlet (64) tube (63).  
Regarding Claim 11; Bradley teaches wherein the seal (68) is an O ring seal (52).  
Regarding Claim 12; Bradley teaches wherein the hydrophobic filter (24) includes latching means which are engagable by complementary latching means provided on a removal tool (figures 4 and 5,”The cap 58 includes hydrophobic filter 24, and may optionally include pre-filter 60, which removes large particles from the sample”) for facilitating insertion and removal of the filter (60) from the inlet (64) tube (63).  
Regarding Claim 13; Bradley teaches, wherein the latching means (figures 4 and 5) comprises a slotted opening provided in the hydrophobic filter (24) which is engagable by a spigot on the rem oval tool in a bayonet manner (figure 11, “The baffle disk 20 may be a flat disk or frustoconical shaped”, also see paragraphs 0037 and 0072).  
Regarding Claim 14; Bradley teaches a gas detection instrument comprising a housing (46) containing a sensor [“The present invention solves these needs by providing a liquid surface rinse to suspend and aid in detaching microbes” also see paragraph 0039], an inlet (64), a pump (figure 1A pump 12 also see paragraph 0060) for delivering gas from the inlet (64) to the sensor (detector which is not labeled), and a gas inlet (64) nozzle (63) assembly provided in the fluid flow path between the inlet (64) and the pump (12).  
Regarding Claim 15; Bradley teaches, further comprising a removal tool having latching means (figures 4 and 5, also see paragraphs 0063 and 0064) provided thereon which are complementary to latching means on the hydrophobic filter (24) such that the removal tool is engageable with the hydrophobic filter (24) to facilitate insertion and removal of the filter (60) from the inlet (64) tube (63).  
Regarding Claim 16; Bradley teaches, wherein the latching means (figures 4 and 5) in the hydrophobic filter (24) comprises a slotted opening [paragraph 0007] and the latching means on the removal tool is a spigot which engages with the slotted opening in a bayonet manner [paragraph 0073].  
Regarding Claim 17; Bradley teaches, wherein the removal tool includes a removal blade which is engageable with a slot in the inlet connector to facilitate removal of the inlet connector (figures 1, 3 – 5 also see paragraphs 0063 and 0065).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is (571)272-4323.  The examiner can normally be reached on 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856